Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor Perkins appeals the district court’s order denying his “motion to relieve of judgment pursuant to Rule 60(b)(5) & (6) of the FRCivP.” We have reviewed the record and find no reversible error. Accordingly, we affirm the order of the district court. United States v. Perkins, No. 5:92-hc-00654-BR (E.D.N.C. Apr. 16, 2014). We further deny Perkins’ motions and supplemental motions “to classify civil action as a class action,” “for appeals conference,” and to appoint counsel. We dis*74pense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.